Per Curiam.

The words, as laid, only go to charge the plaintiff with ignorance or want of skill in the particular ejectment suit mentioned; and such charge is not actionable without laying and proving special damages. If a suit would lie for these words, it would lie for saying that a physician did not understand the nature of the disease of a particular patient. Such a charge does not affect the party generally in his profession, and therefore the law will not give a remedy. In the case of Poe v. Mendford, (Cro. Eliz. 620 ) the defendant charged the plaintiff with h ving Piled a patient iwith physic, and the court held that the words were not actionable, for the plaintiff might have done it involuntarily, in not knowing the disease; and that a physician might mistake a disease and apply wrong medicines, without discredit. The law only gives an action for words that affect a man’s credit in his profession, as charging him with ignorance or want of skill in general, or a want of integrity either in general, or in particular. The cases cited by the defendant’s counsel all proceed upon this principle. There is not an instance in the books, which we have met with, of a suit sustained for words charging a professional man with ignorance in a particular case. To carry the right of action so far would be unnecessary for the protection of any profession, and would be an unreasonable check upon the freedom of discussion. There is no physician, however eminent, who is not liable to mistake the symptoms of a particular disease; nor any attorney who may not misunderstand the complicated nature and legal consequences of a particular litigation. The additional words added in this case, that u the plaintiff tvould lead the party on to ruin,” were a consequence of his ignorance of that particular case, and a deduction *69from that assumed fact. Taken in connection with the preceding words, they were equally inoffensive. There being no special damages averred in this case, the judgment ought to be arrested.
Judgment arrested.